DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to RCE filed on 04/25/2022.
Claims 1, 8 and 15 are currently amended via Examiner’s amendment.
Claim 14 has been canceled via previous amendment.
Claims 1-13 and 15-21 are pending.
Claims 1-13 and 15-21 are allowed.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chad Hammerlind (Reg. No. 67,565) on May 5, 2022 to place the application in condition for allowance. 

The claims have been amended as follows: 
In the Claims:
	Claims 1, 8 and 15 are currently amended via Examiner’s amendment.

This list of claims will replace all prior versions, and listings, of claims in the application:
 
List of the Claims: 
1.	(Currently Amended) A method for real-time processing, the method being implemented on a computer system having one or more physical processors programmed with computer program instructions which, when executed, perform the method, the method comprising:
	allocating, by the computer system, a real-time dataset to a node in a chain of nodes, the real-time dataset associated with a real-time data interaction, the node associated with one or more upstream nodes of the real-time dataset and one or more downstream nodes of the real-time dataset in the chain of nodes, wherein each node is representative of a user in the real-time data interaction;
setting, by the computer system, a node status of the node for the real-time dataset to pending; 
independently of (i) a node status of the one or more upstream nodes and (ii) a node status of the one or more downstream nodes:
periodically determining, by the computer system, an availability status of the node, wherein the periodically determining the availability status of the node does not require one or more determination operations over a network that would be required if the periodically determining is dependent on (i) the node status of the one or more upstream nodes and (ii) the node status of the one or more downstream nodes;
in response to the availability status not satisfying a criterion, retaining the node status as pending; and
in response to the availability status satisfying the criterion, setting the node status for the real-time dataset as settled;
allocating, by the computer system and in response to determining the computer system includes a computational resource capacity that satisfies a computational resource capacity requirement for concurrent processing of the first real-time data interaction and a second real-time data interaction, a second real-time dataset to a node in a second chain of nodes, the second real-time dataset associated with the second real-time data interaction;
setting, by the computer system, a second node status of the node for the second real-time dataset to pending; and
independently of (i) a second node status of the one or more upstream nodes and (ii) a second node status of the one or more downstream nodes:
periodically determining, by the computer system, a second availability status of the node for the second real-time dataset, wherein the periodically determining the second availability status of the node does not require one or more determination operations over the network that would be required if the periodically determining is dependent on (i) the second node status of the one or more upstream nodes and (ii) the second node status of the one or more downstream nodes, and wherein the periodically determining the second availability status of the node occurs concurrently with at least a portion of the periodically determining the availability status of the node for the real-time dataset;
in response to the second availability status not satisfying a criterion, retaining the second node status as pending; and
in response to the second availability status satisfying the criterion, setting the second node status for the second real-time dataset as settled.

2.	(Original) The method according to claim 1 further including:
obtaining a position value associated with the real-time dataset from a first node of the chain of nodes;
setting a node status of the first node for the position value to a pending deliver position;
copying the position value to the node and setting the node status of the node for the position value to a pending receive position; and
determining the availability status of the node based on the pending receive position such that a determination of the availability status of the node satisfying or not satisfying the criterion is based on the pending receive position.

3.	(Original) The method according to claim 2, wherein setting the node status of the real-time dataset to settled includes:
setting the node status of the node for the position value to a settled receive position; and
setting the node status of the first node for the position value to a settled deliver position.

4.	(Original) The method according to claim 1, wherein determining the availability status of the node includes:
analyzing criteria of a user represented by the node to determine whether the user can cover a predetermined threshold of the real-time dataset.

5.	(Original) The method according to claim 1, wherein the real-time dataset is incrementally settled based on the availability status.

6.	(Original) The method according to claim 1 further including:
allocating a settled position and then a pending position in response to a position that has both pending and settled status.

7.	(Original) The method according to claim 1 further including:
	generating a report displaying positions that are completed, pending, and/or failed.

8.	(Currently Amended) A system for real-time data processing comprising:
a computer system having one or more physical processors programmed with computer program instructions which, when executed, cause the computer system to cause operations comprising:
	



allocating, by the computer system, a real-time dataset to a node in a chain of nodes, the real-time dataset associated with a real-time data interaction, the node associated with one or more upstream nodes of the real-time dataset and one or more downstream nodes of the real-time dataset in the chain of nodes, wherein each node is representative of a user in the real-time data interaction;
setting, by the computer system, a node status of the node for the real-time dataset to pending;
independently of (i) a node status of the one or more upstream nodes and (ii) a node status of the one or more downstream nodes:
periodically determining, by the computer system, an availability status of the node, wherein the periodically determining the availability status of the node does not require one or more determination operations over a network that would be required if the periodically determining is dependent on (i) the node status of the one or more upstream nodes and (ii) the node status of the one or more downstream nodes;
in response to the availability status not satisfying a criterion, retaining the node status as pending; and
in response to the availability status satisfying the criterion, setting the node status for the real-time dataset as settled;
allocating, by the computer system and in response to determining the computer system includes a computational resource capacity that satisfies a computational resource capacity requirement for concurrent processing of the first real-time data interaction and a second real-time data interaction, a second real-time dataset to a node in a second chain of nodes, the second real-time dataset associated with the second real-time data interaction;
setting, by the computer system, a second node status of the node for the second real-time dataset to pending; and
independently of (i) a second node status of the one or more upstream nodes and (ii) a second node status of the one or more downstream nodes:
periodically determining, by the computer system, a second availability status of the node for the second real-time dataset, wherein the periodically determining the second availability status of the node does not require one or more determination operations over the network that would be required if the periodically determining is dependent on (i) the second node status of the one or more upstream nodes and (ii) the second node status of the one or more downstream nodes, and wherein the periodically determining the second availability status of the node occurs concurrently with at least a portion of the periodically determining the availability status of the node for the real-time dataset;
in response to the second availability status not satisfying a criterion, retaining the second node status as pending; and
in response to the second availability status satisfying the criterion, setting the second node status for the second real-time dataset as settled.

9.	(Original) The system according to claim 8, wherein the computer system is further programmed to cause operations including:
obtaining a position value associated with the real-time dataset from a first node of the chain of nodes;
setting a node status of the first node for the position value to a pending deliver position;
copying the position value to the node and setting the node status of the node for the position value to a pending receive position; and
determining the availability status of the node based on the pending receive position such that a determination of the availability status of the node satisfying or not satisfying the criterion is based on the pending receive position.

10.	(Original) The system according to claim 9, wherein setting the node status of the real-time dataset to settled includes:
setting the node status of the node for the position value to a settled receive position; and
setting the node status of the first node for the position value to a settled deliver position.

11.	(Original) The system according to claim 8, wherein determining the availability status of the node includes:
analyzing criteria of a user represented by the node to determine whether the user can cover a predetermined threshold of the real-time dataset.

12.	(Original) The system according to claim 8, wherein the real-time dataset is incrementally settled based on the availability status.

13.	(Original) The system according to claim 8, wherein the computer system is further programmed to cause operations including:
allocating a settled position and then a pending position in response to a position that has both pending and settled status.

14.	(Canceled)

15.	(Currently Amended) A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause operations comprising:
	allocating a real-time dataset to a node in a chain of nodes, the real-time dataset associated with a real-time data interaction, and the node being associated with one or more upstream nodes of the real-time dataset and one or more downstream nodes of the real-time dataset in the chain of nodes, 
setting a node status of the node for the real-time dataset to pending; 
independently of (i) a node status of the one or more upstream nodes and (ii) a node status of the one or more downstream nodes:
periodically determining an availability status of the node
in response to the availability status not satisfying a criterion, retaining the node status as pending; and
in response to the availability status satisfying the criterion, setting the node status ;
allocating, by the computer system and in response to determining the computer system includes a computational resource capacity that satisfies a computational resource capacity requirement for concurrent processing of the first real-time data interaction and a second real-time data interaction, a second real-time dataset to a node in a second chain of nodes, the second real-time dataset associated with the second real-time data interaction;
setting, by the computer system, a second node status of the node for the second real-time dataset to pending; and
independently of (i) a second node status of the one or more upstream nodes and (ii) a second node status of the one or more downstream nodes:
periodically determining, by the computer system, a second availability status of the node for the second real-time dataset, wherein the periodically determining the second availability status of the node does not require one or more determination operations over the network that would be required if the periodically determining is dependent on (i) the second node status of the one or more upstream nodes and (ii) the second node status of the one or more downstream nodes, and wherein the periodically determining the second availability status of the node occurs concurrently with at least a portion of the periodically determining the availability status of the node for the real-time dataset;
in response to the second availability status not satisfying a criterion, retaining the second node status as pending; and
in response to the second availability status satisfying the criterion, setting the second node status for the second real-time dataset as settled.

16.	(Original) The computer-readable medium according to claim 15, the operations further including:
obtaining a position value associated with the real-time dataset from a first node of the chain of nodes;
setting a node status of the first node for the position value to a pending deliver position;
copying the position value to the node and setting the node status of the node for the position value to a pending receive position; and
determining the availability status of the node based on the pending receive position such that a determination of the availability status of the node satisfying or not satisfying the criterion is based on the pending receive position.

17.	(Original) The computer-readable medium according to claim 16, wherein setting the node status of the real-time dataset to settled includes:
setting the node status of the node for the position value to a settled receive position; and
setting the node status of the first node for the position value to a settled deliver position.

18.	(Original) The computer-readable medium according to claim 15, wherein determining the availability status of the node includes:
analyzing criteria of a user represented by the node to determine whether the user can cover a predetermined threshold of the real-time dataset.

19.	(Original) The computer-readable medium according to claim 15, wherein the real-time dataset is incrementally settled based on the availability status.

20.	(Original) The computer-readable medium according to claim 15, wherein the operations further include:
allocating a settled position and then a pending position in response to a position that has both pending and settled status.

21.	(Previously Presented) The method according to claim 1, wherein the computer system includes a computational resource capacity that:
satisfies a first computational resource capacity requirement for concurrently processing the periodically determining the availability status for the real-time data interaction and the periodically determining the second availability status for the second real-time data interaction, and
does not satisfy at least one of:
a second computational resource capacity requirement for concurrently processing:
the periodically determining the availability status for the real-time data interaction when the periodically determining the availability status for the real-time data interaction is dependent on (i) the node status of the one or more upstream nodes and (ii) the node status of the one or more downstream nodes, and
the periodically determining the second availability status for the second real-time data interaction when the periodically determining the second availability status for the second real-time data interaction is dependent on (i) the second node status of the one or more upstream nodes and (ii) the second node status of the one or more downstream nodes, or
			a third computational resource capacity requirement for processing:
the periodically determining the availability status for the real-time data interaction when the periodically determining the availability status for the real-time data interaction is dependent on (i) the node status of the one or more upstream nodes and (ii) the node status of the one or more downstream nodes, or
the periodically determining the second availability status for the second real-time data interaction when the periodically determining the second availability status for the second real-time data interaction is dependent on (i) the second node status of the one or more upstream nodes and (ii) the second node status of the one or more downstream nodes.

REASONS FOR ALLOWANCE
The cited prior arts taken alone or in combination fail to teach, in combination with other claimed limitations, “periodically determining, by the computer system, an availability status of the node, wherein the periodically determining the availability status of the node does not require one or more determination operations over a network that would be required if the periodically determining is dependent on (i) the node status of the one or more upstream nodes and (ii) the node status of the one or more downstream nodes; in response to the availability status not satisfying a criterion, retaining the node status as pending; and in response to the availability status satisfying the criterion, setting the node status for the real-time dataset as settled; allocating, by the computer system and in response to determining the computer system includes a computational resource capacity that satisfies a computational resource capacity requirement for concurrent processing of the first real-time data interaction and a second real-time data interaction, a second real-time dataset to a node in a second chain of nodes, the second real-time dataset associated with the second real-time data interaction; setting, by the computer system, a second node status of the node for the second real-time dataset to pending; and independently of (i) a second node status of the one or more upstream nodes and (ii) a second node status of the one or more downstream nodes: periodically determining, by the computer system, a second availability status of the node for the second real-time dataset, wherein the periodically determining the second availability status of the node occurs concurrently with at least a portion of the periodically determining the availability status of the node for the real-time dataset; in response to the second availability status not satisfying a criterion, retaining the second node status as pending; and in response to the second availability status satisfying the criterion, setting the second node status for the second real-time dataset as settled” as recited in independent claims 1, 8 and 15. 

	These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-13 and 15-21 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

May 6, 2022


/HIREN P PATEL/Primary Examiner, Art Unit 2196